Citation Nr: 1714040	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  14-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to payment or reimbursement for the cost of private medical expenses incurred at Multicare Orthopedics on October 8, 2012.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 1961 to April 1962.
This issue comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012 and October 2013 by the Department of Veterans Affairs Network Payment Center in Portland, Oregon.  

In his January 2014 substantive appeal, the Veteran requested a videoconference hearing before the Board.  A hearing was scheduled for June 2014; however, the Veteran did not attend.  In a letter sent that same month, he requested the hearing be rescheduled.  A hearing was then scheduled for September 2014.  In an August 2014 statement to VA, the Veteran indicated that he would be unable to attend the hearing and asked that his file be forwarded to the Board.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This appeal was previously remanded by the Board in November 2014 and May 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In July 2012, the Veteran sought treatment at a private hospital after falling and injuring his service-connected left knee. 

2.  In September 2012, the Veteran was seen at the VA Puget Sound Health Care System and was encouraged to seek follow-up treatment for his knee injury.

3.  On October 8, 2012, the Veteran sought follow-up treatment for his July 2012 injury at Multicare Orthopedics, a private medical facility.

4.  Resolving all doubt in the Veteran's favor, the October 2012 private medical treatment was undertaken with the authorization of VA.


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for the cost of private medical expenses incurred at Multicare Orthopedics on October 8, 2012 have been met.  38 U.S.C.A. §§ 1703 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in its November 2014 remand, the RO was instructed to provide the Veteran with proper notice as to the information and evidence necessary to substantiate a claim for payment or reimbursement of medical expenses.  In addition, the RO was instructed to allow the Veteran the opportunity to provide additional evidence, and then re-adjudicate his claim. 

In May 2015, the Board again remanded the claim, finding that the RO did not provide any notice to the Veteran, nor was he provided with the opportunity to submit evidence in support of his claim.  At that time, the Board remanded with instructions that the RO again provide adequate notice to the Veteran, along with the chance to submit further evidence.  

The Board notes that the RO again failed to follow the Board's directives, and did not provide any notice, adequate or otherwise, to the Veteran concerning the information and evidence necessary to substantiate his claim.  Further, he was not given the opportunity to submit additional evidence.  The U.S. Court of Appeals for Veterans Claims has found that the Board errs as a matter of law when it fails to ensure compliance with its remand instructions.  See Stegall v. West, 11 Vet. App 268 (1998).  However, as the Veteran's claim is being granted herein, the Board finds that any error under Stegall is harmless error.

When VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703 (a) (West 2014); 38 C.F.R. § 17.52 (a) (2014).  Care in public or private facilities will only be authorized, whether under a contract or an individual authorization, under specified circumstances.  Medical services may be authorized for the treatment of any disability of (A) a veteran described in 38 U.S.C.A. § 1710 (a)(1)(B) of this title; (B) a veteran who (i) has been furnished hospital care, nursing home care, domiciliary care, or medical services, and (ii) requires medical services to complete treatment incident to such care or services; or (C) a veteran described in section 1710(a)(2)(E) of this title, or a veteran who is in receipt of increased pension, or additional compensation or allowances based on the need of regular aid and attendance or by reason of being permanently housebound (or who, but for the receipt of retired pay, would be in receipt of such pension, compensation, or allowance), if the Secretary has determined, based on an examination by a physician employed by the Department (or, in areas where no such physician is available, by a physician carrying out such function under a contract or fee arrangement), that the medical condition of such veteran precludes appropriate treatment in Department facilities.  38 U.S.C.A. § 1703 (a)(2); 38 C.F.R. § 17.52 (a)(2).

There is no requirement for a "medical emergency" under this particular provision.

Initially, the Board emphasizes that the central issue in this case is whether, under 38 U.S.C.A. § 1703 (a), VA provided prior authorization for the Veteran's private treatment at Multicare Orthopedics on October 8, 2012.  The Board acknowledges that there are two other statutes that provide for reimbursement of medical expenses incurred for treatment-specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  However, 38 U.S.C.A. §§ 1725 and 1728 are not applicable as both of statutes require that the treatment rendered had to be for "emergency treatment." 

Here, the record shows that the Veteran went to the emergency department at a private hospital in July 2012, after falling and injuring his service-connected left knee.  In September 2012, the Veteran was seen at the VA Puget Sound Health Care System facility.  He asserts that, at that time, he was encouraged to seek follow up care for his knee at a private facility.  In September 2013, the Veteran provided a note handwritten written by T.P., a VA nurse, indicating that he should consult the emergency department physician who treated him, in order to receive a referral to an orthopedist, for follow-up treatment for his injured knee.  

The record shows that, on October 8, 2012, the Veteran went to Multicare Orthopedics for an evaluation of his left knee.  Treatment notes from the facility reflect that the Veteran told the treating physician that the VA staff was unsure of how long he should wear his knee brace and recommended follow up at the facility.  The Veteran's knee was subsequently x-rayed and he was given instructions to attend physical therapy, with the recommendation of a follow up visit in 6 weeks.  There is no indication in the record that the Veteran was ever seen at Multicare Orthopedics again, and he was billed $541.00 for the visit. 

The Veteran's file also contains paperwork generated by the RO in the process of developing the Veteran's claim for reimbursement.  That paperwork includes the record of a 2013 phone call made to T.P., whose name was listed on the note submitted by the Veteran in September 2013.  T.P. indicated that she was the author of the note, which informed the Veteran that he was to follow up with the ER physician in order to secure a referral to an orthopedist.  

In his January 2014 substantive appeal, the Veteran indicated that at the time he was seen at the VA, he believed that he was authorized to seek non-VA care for the knee, based on the instructions outlined by T.P. in her note.  

In this case, the Board finds that the Veteran was furnished medical services at VA for care of his service-connected left knee following the July 2012 fall, and that he required medical services at Multicare Orthopedics to complete treatment incident to such medical care.  38 U.S.C.A. § 1703 (a)(2); 38 C.F.R. § 17.52 (a)(2). 

The Board further finds that regarding any issue as to authorization of the services received at Multicare Orthopedics, the VA Puget Sound Health Care System staff authorized the follow-up treatment.  The evidence shows that the Veteran was seen by VA medical staff in September 2012; that staff subsequently informed VA that the Veteran was encouraged to seek follow-up treatment for his knee.  While the Veteran's file does not show explicit authorization for the treatment, the Veteran submitted written instructions from VA staff which encouraged him to contact the private emergency room physician who treated his broken knee and ask for a referral to follow-up care.  As such, and resolving all reasonable doubt in the Veteran's favor to comport with the requirements of Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990), the Board finds that the VA Puget Sound Health Care System staff provided authorization for the non-VA treatment and that reimbursement for the costs incurred on October 8, 2012 is warranted.  The appeal is granted.


ORDER

Payment or reimbursement of medical expenses incurred at Multicare Orthopedics on October 8, 2012 is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


